DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  the claim introduces the second port without using an indefinite article (“a”).  Appropriate correction is required.
Claim 8 is objected to because there is no antecedent basis in the claims for “said first end”.

Drawings and Specification
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first surface and second surface separated by a pair of lower seat steps” (claim 8) and “said first surface and said second surface of said second end of said sleeve separated by a pair of second end sleeve steps” (claim 9), must be shown, labeled and called out in the specification, or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10-13 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Landrith (US 2016/0153578).

Landrith discloses:
1. A valve comprising:
a lower valve seat (12) defining a function port (56);
an upper valve seat (8);
a sleeve (10) between said upper valve seat and said lower valve seat, said sleeve defining a sidewall (the interior wall of 10) that surrounds a poppet chamber (the space inside of 10), said sidewall defining a first port (52);
a poppet (14) received in said poppet chamber of said sleeve, said poppet having a sidewall (the outside surface thereof), said poppet movable within said sleeve to selectively seal against said lower valve seat in a piloted position (see FIG 1B) or to seal against said upper valve seat in an offset position (see FIG 1A), said sidewall of said poppet blocking said first port when said poppet is positioned in said offset position (as occurs in the position of FIG 1A);
a piston (18) having a piston shaft (42), said piston shaft passing through said upper valve seat (see FIG 1A), said piston shaft affixed to said poppet (via 48, 50) for selectively moving said poppet into said piloted position and said offset position (18 is disclosed as the actuating rod for moving spool 14);
a spring (38, 38A, 38B) for biasing said piston so that said poppet defaults in said offset position against the upper valve seat for preventing fluid flow into the first port (as shown in FIG 1A);
a pilot port (20) for supplying pressure for sliding said piston for compressing said spring and for moving said poppet away from said offset position to said piloted position so that fluid may flow into said first supply and out of said function port (FIG 1B; also para. 0071 for example).

3. The valve according to claim 1 wherein: said first port is a vent port (MPEP 2115 precludes the material worked upon by the apparatus from being read to limit the apparatus claim, where here the first port is capable of handling a “venting” of fluid).
4. The valve according to claim 1, wherein: said sidewall of said sleeve further defines second port (54) proximate said lower valve seat and providing a fluid path from outside the valve to said function port when the poppet is in said offset position in contact with said upper valve seat (see the open path of communication between 54 and 56; note that flow could occur in either direction given the correct pressure differential; also note that MPEP 2115 precludes the material worked upon by the apparatus from being read to limit the apparatus claim).
5. The valve according to claim 1, wherein: said second port is a vent port (see arrow 58A of FIG 1A; also MPEP 2115 precludes the material worked upon by the apparatus from being read to limit the apparatus claim, where here the second port is capable of handling a “venting” of fluid).
6. The valve according to claim 1, wherein said second port is a supply port (MPEP 2115 precludes the material worked upon by the apparatus from being read to limit the apparatus claim, where here the second port is capable of handling a “supply” of fluid).
7. The valve of claim 4, wherein: said poppet blocks fluid flow to said second port when said poppet is in said piloted position in contact with said lower valve seat (as shown in FIG 1B).
10. The valve according to claim 1 wherein: said poppet defines a piston shaft connector (50) for securing said poppet to said piston shaft, wherein said piston shaft connector defines a key slot; wherein said piston shaft defines a key having a complementary shape to said key slot (see FIG 1A, where 50 is shaped to conform to a reduced diameter portion of 48).
Regarding claims 11 and 12, these limitations are met in that the first ports 52, 54 are disclosed to be generally triangular (non-linear) (see FIGS 1B, 1A respectively, and compare to Applicant’s FIGS 6A, 6B and 6C), and an arbitrary reference line can be drawn thereacross which is offset from the center of the port (similar to Applicant’s FIG 6B, 6C), which would result in part of one side of the port being further from the reference line than a second part of the other side of the port.  Further Landrith’s sealing portion of the sidewall of the poppet exposes progressively more of the port as it moves because of these triangular shapes, just as disclosed by Applicant.

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 6 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Landrith in view of Najmolhoda (US 2014/0014864).

Should it be determined that the claims positively recite a supply and vent of pressure at the respective ports, then see Najmolhoda, which teaches that it was known to provide a supply of pressurized fluid to a normally-open port (234) and a vent at a normally-closed port (230).  It would have been obvious to switch the fluid connections among the supply and vent ports of Landrith in order to default to a supply position using Landrith’s valve (such as where the operated device tow which 56 is connected maintains a default position when supplied with actuating fluid), such that a pressure supply is provided to the normally open second port, and a vent is attached to the normally-closed first port.


Claims 10 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landrith alone.


Regarding claims 14-16, Landrith discloses wherein said lower valve seat defines a lower sealing surface that defines an angled contact surface (the top surface of 12 is angled at 90 degrees to the axis), and said first end of said poppet defines a 

Regarding claims 17-19, Landrith does not disclose a sloped contact surface of the upper valve seat which mates with a beveled end surface of the poppet.   However sloped contact surfaces and relatively beveled end surfaces as claimed were well-known in the art at the time of filing for valve sealing, and it would have been obvious to form a sloped contact surface and relatively beveled end surface in Landrith’s valve as claimed for better sealing of Landrith’s valve.  

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,491,154 discloses a similar pressure-operated supply and exhaust valve which has a step-arrangement of surfaces on the near side of a lower seat member, but does not disclose the additional detail required of claims 8 and 9.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
12/1/21